Citation Nr: 1613480	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, an anxiety disorder, and an adjustment disorder.

6.  Entitlement to service connection for coughing up blood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The matters were subsequently transferred to the RO in Atlanta, Georgia. 

The Veteran has alleged having and/or has been diagnosed with multiple psychiatric disabilities, including PTSD, depression, anxiety disorder, and adjustment disorder with depressed mood.  See December 2008 VA Form 21-526; July 2011 VA Form 21-526b; November 2011 VA examination; VA CAPRI active problem list.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD, and entitlement to an acquired psychiatric disorder other than PTSD, to include depression and an anxiety disorder and an adjustment disorder.  This will provide the most potentially favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

On his January 2012 VA Form 9, the Veteran requested a videoconference Board hearing.  In December 2015, VA sent the Veteran a letter informing him that he was scheduled for a February 2016 hearing before the Board.  However, the Veterans Appeals Control and Locator System (VACOLS), indicates that the Veteran failed to appear for the February 2016 hearing and did not provide an explanation for his failure to report.  Pursuant to 38 C.F.R. § 20.704(d), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.

In July 2011, the Veteran submitted a claim for entitlement to service connection for hearing loss and peripheral neuropathy.  In a February 2012 rating decision, the RO denied the claim.  In May 2012, the Veteran filed a timely Notice of Disagreement (NOD) and in February 2015, the RO issued a Statement of the Case (SOC).  The Veteran never perfected his appeal through the submission of a VA Form 9 (Appeal to Board of Veterans' Appeals); therefore, the issues of entitlement to service connection for hearing loss and peripheral neuropathy are not on appeal before the Board.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a left shoulder disability has been raised by the record in a November 2008 VA Form 21-4142, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for headaches, hypertension, PTSD, and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  The evidence does not indicate that the Veteran has a disability manifested by a symptom of coughing up blood.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A disability manifested by a symptom of coughing up blood was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notice was sent to the Veteran in January 2009, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

The Veteran was not afforded a VA examination in regard to his claim for coughing up blood.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, a medical examination addressing the Veteran's claim is unnecessary in this case because there is no evidence of a current disability [McLendon element (1)].  

In May 2009 and December 2011, the Veteran was afforded VA examinations in connection with his claim for service connection for tinnitus.  The examiners reviewed the case file, and considered the Veteran's statements prior to rendering an opinion.  The May 2009 examiner provided conflicting information in the opinion and the Veteran was afforded another VA examination in October 2011.  That examiner addressed all medical and lay evidence and provided an opinion supported by rationale.  Therefore, the Board finds that the October 2011 examination was adequate for adjudication purposes.  

Further, the Veteran's service treatment records as well as VA treatment records have been obtained and considered.  Although the Board is remanding the issues of service connection for headaches and hypertension for missing VA treatment records, the Board finds that proceeding with a decision on the issues of entitlement to service connection for tinnitus and coughing up blood, without obtaining these records will not prejudice the Veteran.  In that regard, the medical evidence indicates that the Veteran does not have a current disability related to coughing up blood and the Veteran's tinnitus has been ruled out as being related to service.  Therefore, remanding to obtain the missing medical evidence will serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Tinnitus

Here, there is evidence of a current disability - namely tinnitus.  Next, there is evidence of an in-service injury or incurrence.  Specifically, the Veteran contends that he was exposed to gunfire.  The Veteran's DD-214 lists his specialty as a field artillery gunner.  Accordingly, the Board accepts the Veteran's account of in-service acoustic trauma.

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's tinnitus is not related to his in-service acoustic trauma.  

The Veteran was afforded a VA examination in May 2009 where the examiner noted that the Veteran had normal hearing bilaterally on his 1970 entrance and 1972 separation examinations.  The examiner also noted that the Veteran's 1973 National Guard enlistment audiogram revealed a mild low frequency hearing loss, a moderate loss at the higher frequency in the right ear, and normal hearing to the upper limits of normal across the frequency range in the left ear.  

By way of history, the Veteran reported symptoms of intermittent tinnitus bilaterally for the previous year, lasting 6 to 8 hours at a time and hearing loss in the previous 18 months.  He also reported that while stationed in Vietnam, he was in the artillery unit and exposed to gunfire, without the benefit of hearing protection half of the time.  

On examination, the examiner noted that the Veteran had bilateral mild sensorineural hearing loss and a history of high blood pressure and borderline diabetes.  The examiner opined that the Veteran's current tinnitus was "less likely as not caused by or a result of military noise exposure."  The examiner reasoned that the Veteran reported the onset of his tinnitus being only in the previous year, approximately 37 years after separation.   The examiner also noted that "[o]ther possible causes of [the Veteran's] tinnitus include diabetes and [high blood pressure], but I cannot determine the etiology of the tinnitus without resort to speculation."  The examiner also opined that the Veteran's hearing loss was at least as likely as not "first began as a result of military exposure."  The examiner reasoned, "Although the separation audio was normal, the frequencies 3k and 6k Hertz (Hz) were not tested.  A National Guard audio done one year after separation shows a shift in hearing in both the low frequencies [and] at 6k Hz in the right ear . . . and a shift to the upper limits of normal in the low and high frequencies in the left ear."

The Veteran was afforded another VA audiological examination in December 2011 where the examiner noted the Veteran's diagnosis of sensorineural hearing loss in the right ear and normal hearing in the left ear.  The Veteran reported that he was exposed to artillery fire during service, without the benefit of hearing protection.  He also reported being exposed to small arms fire post service, with hearing protection and construction noise, without the benefit of hearing protection.  The examiner opined that the Veteran's hearing loss was less likely as not related to service.  The examiner again noted that the Veteran's hearing in his left ear was within normal limits under VA standards.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Although the Veteran's right ear qualified as a disability under VA standards, the examiner reasoned that a September 2005 Institute of Medicine report on noise exposure in the military concluded that "based on current knowledge of NIHL [noise induced hearing loss] occurs immediately, i.e., there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event."  Since the Veteran's hearing was within normal limits bilaterally on his separation examination, the examiner opined against any nexus to service for the Veteran's right ear hearing loss.  

The examiner further related the Veteran's recurrent tinnitus to his diagnosis of clinical hearing loss and opined that the Veteran's tinnitus was less likely as not caused by or a result of service.  The examiner reasoned that, "According to the Noise Manual, 'only seldom does noise cause a permanent tinnitus without also causing hearing loss.'  Therefore, as there is no objective evidence of HL [hearing loss] in-service and [the Veteran] reported tinnitus decades after separation, it is my clinical opinion that this Veteran's tinnitus is less likely as not caused by or a result of in-service noise exposure."  

The Board finds the December 2011 VA examination report to be probative in nature.  The examiner acknowledged the Veteran's lay reports and addressed both the Veteran's hearing loss and tinnitus issues.  The examiner opined against any relationship to service and cited to appropriate authority in support of the opinion.  

That being said, the Board acknowledges the discrepancies in the May 2009 and December 2011 examination reports.  The Board finds that despite these discrepancies, the preponderance of the evidence is against the claim.  In that regard, the May 2009 examiner provides a favorable opinion regarding the Veteran's hearing loss disability and service, but an unfavorable opinion regarding the Veteran's tinnitus, due to its late onset.  On the other hand, the December 2011 examiner provides a negative opinion regarding the Veteran's hearing loss and tinnitus and relates the Veteran's tinnitus to the non-service connected hearing loss disability and its late onset.  The common thread between the two opinions is that the Veteran's tinnitus is not service-related.  The May 2009 examiner's opinion is based solely on the Veteran's onset of tinnitus 37 years after service; while the December 2011 examiner's opinion is based on the fact that the tinnitus is related to what he determined to be a non-service connected hearing disability AND late onset.  

Arguably, the May 2009 examiner's positive opinion regarding hearing loss could serve as the basis for the grant of a right ear hearing loss disability.  The December 2011 examiner's opinion regarding the connection between the Veteran's tinnitus and hearing could also serve as a basis for a claim for secondary service connection.  A disability which is proximately due to or the result of a service-connected disease shall be service-connected.  38 C.F.R. § 3.310.  However, service connection for a hearing loss disability has not been established.  In fact, as mentioned in the introduction, the RO denied the Veteran's claim for entitlement to service connection for a hearing loss disability and the Veteran did not file a substantive appeal.  Consequently, secondary service connection for tinnitus under 38 C.F.R. § 3.310 is not for consideration herein since service connection has not been established for the potentially underlying disability as is required under that regulation.  As both of the examiners have provided negative opinions regarding the service-related etiology of the Veteran's tinnitus and have based their opinions on sound reasoning, the Board finds that service connection for tinnitus is not warranted.  
The Board has considered the Veteran's statements regarding the etiology of his tinnitus.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding the etiology of his tinnitus. 

The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The VA examiner also based the opinion upon review of the claims file.

The sole credible, competent evidence of record regarding a nexus to service, then, is the negative medical opinion of the VA examiner.  The preponderance of the evidence is, therefore, against the claim.  There is no doubt to be resolved.  Service connection for tinnitus is not warranted.

Disability Manifested by Coughing Up Blood

Here, the evidence does not show the existence of a present disability and therefore, the Veteran's claim for service connection must be denied. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

On the Veteran's April 1970 entrance Report of Medical History, he reported that he had coughed up blood in the past.  On examination, the examiner noted that the Veteran's throat "[felt] heavy when coughing" and had a cough with occult blood, which was secondary to bronchitis.  No further reports of coughing up blood were reported during the Veteran's active service.  On the Veteran's August 1973 enlistment Report of Medical History, he denied any problems and the examiner noted no significant abnormalities.

Post- service treatment records are silent for treatment or complaints of symptoms of coughing up blood.  On the Veteran's December 2008 VA Form 21-526, he indicated that he was only treated for those particular symptoms in April 1970.  

The Veteran may have experienced symptoms of coughing up blood during service.  However, there is no clinical or objective findings of any disability related to the symptoms of coughing up blood.

In the absence of a current disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for coughing up blood is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for coughing up blood is denied.  


REMAND

First, on the Veteran's April 1970 entrance Report of Medical History, he reported that he experienced frequent or severe headaches.  On the Veteran's December 2008 VA Form 21-526, he indicated that he had been treated for severe headaches from May 1970 to November 2008 at South Georgia Medical Associates.  At a November 2009 outpatient treatment visit (in Virtual VA), the Veteran complained of headaches, which he reported had been occurring for 8 years.  The treating physician noted that the Veteran had a CT scan at the South Georgia Medical Center (SGMC) a year prior with normal results.  At a June 2013 outpatient visit (in VBMS), the Veteran complained of headaches, which he described as aching on the top of his head.  

There are no CT scan results from SGMC associated with the Veteran's electronic claims folder.  Therefore, on remand, the AOJ should obtain all of the Veteran's VA treatment records and associate them with the electronic claims folder. 

Further, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  In that regard, the Board acknowledges that the Veteran endorsed headaches on his April 1970 report of medical history.  However, clinical examination revealed normal results and headaches were not included in the summary of diagnoses and defects.  The Veteran was noted to be qualified for induction.  Because the claimed headaches was recorded by way of history only, and the clinical examination was normal, the Board concludes that headaches were not "noted" at the time of entrance examination, and that the presumption of soundness applies.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Veteran has not been afforded a VA examination regarding his headaches.  On remand, the Veteran should be afforded a VA examination to determine whether he clearly and unmistakably suffered from headaches prior to service, and if so, whether such headaches clearly and unmistakably were not aggravated by service.  The examiner should base his/her determination on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular disease or residuals thereof.

Second, on the Veteran's December 2008 VA Form 21-526, he indicated that he had been treated for high blood pressure from January 1988 to November 2008 at the VA outpatient clinic in Valdosta, Georgia.  The earliest VA treatment records associated with the electronic claims folder is dated 2008.  Therefore, the Board finds that a remand is necessary to obtain the Veteran's treatment records for his high blood pressure, prior to 2008.  

Third, as noted in the introduction, the Veteran sought service connection for PTSD; however, the Board has expanded the claim for PTSD to a claim for any acquired psychiatric disorder. 

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  See 38 C.F.R. § 3.304(f) (2015).

Previously, 38 C.F.R. § 4.125(a)  provided that mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the DSM-IV has been updated with the DSM-5.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM 5.  79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015). 

In the present case, the Veteran's appeal was certified to the Board in March 2015.  Because the appeal was pending at the RO after August 4, 2014, the diagnostic criteria of the DSM-5 are applicable in the present case.

The Veteran was afforded a VA examination in October 2011.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD under DSM-IV criteria; however, as stated above, the Veteran's symptomatology is to be evaluated in accordance with the criteria set forth in the DSM-5.  As such, the Board finds that the Veteran's claim should be returned to the October 2011 VA examiner for an addendum opinion addressing whether the Veteran meets the DSM-5 criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, including those from the South Georgia Medical Center and the VA outpatient clinic in Valdosta, Georgia, dating from 1970 to present and associate with the electronic claims folder.  See December 2008 VA Form 21-526; November 2009 treatment record (in Virtual VA).

2.  Then, obtain an addendum mental disorder medical opinion from the October 2011 examiner (or an appropriate professional).  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The electronic claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a diagnosis of PTSD in accordance with the DSM-5 diagnostic criteria that is related to events in service as described by the Veteran.  
(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disorder other than PTSD in accordance with the DSM-5 diagnostic criteria that is related to events in service as described by the Veteran.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

3.  Then, schedule the Veteran for a VA examination concerning his claim for headaches conducted by a medical professional familiar with the diagnosis and treatment of headaches.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should provide a medical opinion that expressly addresses the following:

(a)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that headaches pre-existed active service.  Please provide a complete explanation for the opinion.  See April 1970 Report of Medical History.

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing headache disability WAS NOT aggravated (i.e., permanently worsened) during service; or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c)  If it did not preexist service, the examiner must opine as to whether any current headache disability at least as likely as not (a probability of 50 percent or greater) began in or is related to service.  Please provide a complete explanation for the opinion.

4.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the reports as insufficient.  Then, readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


